     Case: 1:20-cv-05593 Document #: 1 Filed: 09/21/20 Page 1 of 24 PageID #:1




                         UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF ILLINOIS

                                EASTERN DIVISION

HELEN HUDSON, Individually and on Behalf )    Case No.
of All Others Similarly Situated,         )
                                          )   CLASS ACTION
                              Plaintiff,  )
                                          )
        vs.                               )
                                          )
GOHEALTH, INC., CLINTON P. JONES,         )
BRANDON M. CRUZ, TRAVIS J.                )
MATTHIESEN, NVX HOLDINGS, INC.,           )
CENTERBRIDGE PARTNERS, L.P., CCP III )
AIV VII HOLDINGS, L.P., CB BLIZZARD )
CO-INVEST HOLDINGS, L.P., BLIZZARD )
AGGREGATOR, LLC, CENTERBRIDGE             )
ASSOCIATES III, L.P., CCP III CAYMAN )
GP LTD., GOLDMAN SACHS & CO. LLC, )
BOFA SECURITIES, INC. and MORGAN          )
STANLEY & CO. LLC,                        )
                                          )
                              Defendants.
                                          )
                                          )   DEMAND FOR JURY TRIAL



        COMPLAINT FOR VIOLATION OF THE SECURITIES ACT OF 1933
      Case: 1:20-cv-05593 Document #: 1 Filed: 09/21/20 Page 2 of 24 PageID #:2




       Plaintiff Helen Hudson (“plaintiff”), individually and on behalf of all others similarly

situated, alleges the following based upon personal knowledge as to plaintiff’s own acts and upon

information and belief as to all other matters based on the investigation conducted by and through

counsel, which included, among other things, a review of the public Securities and Exchange

Commission (“SEC”) filings of GoHealth, Inc. (“GoHealth” or the “Company”), Company press

releases, conference call transcripts, investor presentations, and analyst and media reports and

other public reports and information regarding the Company. Plaintiff believes that substantial

additional evidentiary support exists for the allegations set forth herein, which evidence will be

developed after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.      This is a securities class action on behalf of all purchasers of GoHealth Class A

common stock pursuant and/or traceable to the registration statement issued in connection with

GoHealth’s July 2020 initial public offering (the “IPO”), seeking to pursue remedies under the

Securities Act of 1933 (the “1933 Act”) against GoHealth, certain of GoHealth’s officers and

directors, the private equity sponsor of the IPO and its affiliates, and the IPO’s underwriters.

       2.      GoHealth provides an end-to-end health insurance marketplace that purportedly

specializes in matching consumers with Medicare Advantage plans. Based in Chicago, Illinois,

GoHealth is organized as a holding company, with GoHealth Holdings, LLC (“GHH”) as the

Company’s principal asset, which houses Company operations. GHH was formerly known as

Blizzard Parent, LLC (“Blizzard”), until it was acquired by the private equity firm Centerbridge

(defined below) in September 2019 for $1.1 billion in equity and cash (the “Acquisition”). In

connection with the Acquisition, Centerbridge also agreed to pay the Company’s selling

shareholders up to $275 million worth of additional contingent consideration, to be paid in the



                                                -1-
      Case: 1:20-cv-05593 Document #: 1 Filed: 09/21/20 Page 3 of 24 PageID #:3




form of common and senior preferred earnout units, if the Company achieved certain earnings

targets in late 2019 and 2020.

       3.      Immediately following the Acquisition, GoHealth reported tremendous growth.

From September 13, 2019 through December 31, 2019, GoHealth purportedly generated $308

million in net revenues, compared to just $231 million during the period from January 1, 2019

through September 12, 2019. Thus, GoHealth stated that it had generated substantially more

revenues in the three-and-a-half months following the Acquisition than in the eight-and-a-half

months preceding the Acquisition. Indeed, GoHealth claimed to have generated more revenues in

the three-and-a-half months following the Acquisition than it did during the Company’s entire

2018 fiscal year.

       4.      GoHealth also represented that its business model was highly profitable, offering

the best life time value of commissions (“LTV”) per consumer acquisition cost (“CAC”) of any of

its peers. LTV refers to the commission revenues that GoHealth expected to receive from

insurance carriers in connection with an approved submission for an insurance policy by a new

consumer over time, factoring in a variety of variables such as contracted commission rates, carrier

mix, policy persistency and the number of expected submissions. CAC refers to the cost to

GoHealth of acquiring its consumers. Thus, LTV/CAC is a type of profitability metric that

generally refers to how much of a return GoHealth expects on its consumer acquisition

investments. GoHealth represented that its LTV/CAC ratio for its Medicare Internal segment (the

Company’s largest and most profitable segment) was 3.9x and 2.7x for 2019 and its first quarter

2020, respectively, significantly higher than the 1.7x LTV/CAC ratio the Company stated it had

achieved during the first quarter of 2019 and, by some estimates, roughly double GoHealth’s peers.

       5.      Although GoHealth generated net losses in 2019, the Company claimed that this

was because it was in growth mode and seeking to expand its presence as a dominant force in the

                                               -2-
      Case: 1:20-cv-05593 Document #: 1 Filed: 09/21/20 Page 4 of 24 PageID #:4




Medicare insurance marketplace.       The Company’s adjusted earnings before interest, taxes,

depreciation and amortization (“EBITDA”) – a metric tailored by management ostensibly to show

the Company’s core profitability by excluding certain costs – increased considerably in the lead-

up to the IPO. GoHealth claimed that its adjusted EBITDA had grown by 388% year over year to

$170 million during its pro forma 2019 and by 394% year over year to $35 million during the first

quarter of 2020. As a result of its apparently exceptional earnings growth, GoHealth incurred $75

million in contingent consideration liability from the close of the Acquisition through the end of

the first quarter of 2020 to be paid out to the Company’s prior owners.

       6.      Unlike many competitors, the Company focused its business on just two insurance

carriers, Humana and Anthem. In the first quarter of 2020, 74% of GoHealth’s entire net revenues

were derived from just these two carriers. This carrier concentration was even higher for

GoHealth’s all-important Medicare segments at roughly 85% of all segment revenues – despite the

fact that Humana and Anthem were estimated to account for just 23% of total Medicare Advantage

market-wide enrollment.

       7.      GoHealth considers insurance carriers to be its primary customers, rather than

consumers, because the carriers are responsible for paying commissions to GoHealth in exchange

for GoHealth reliably placing policies in compliance with applicable regulations and carrier-

specific requirements. The Company does not receive any revenues directly from consumers. The

carriers utilize GoHealth as a scalable means of acquiring customers that can be more cost effective

than developing internal acquisition capabilities. According to GoHealth, the Company’s high

LTV/CAC ratio was primarily the result of the Company’s unique competitive advantages in the

services it provides to its insurance carrier partners. As described by the Company, GoHealth’s

“Best-in-Class Medicare LTV/CAC Ratio” is “Driven by Proprietary Technology, Business

Processes, Data and Highly Skilled Agents.”

                                               -3-
       Case: 1:20-cv-05593 Document #: 1 Filed: 09/21/20 Page 5 of 24 PageID #:5




        8.     On June 19, 2020 – just nine months after the Acquisition – GoHealth filed with

the SEC a registration statement for the IPO on Form S-1, which, after two amendments, was

declared effective on July 14, 2020 (the “Registration Statement”). On July 16, 2020, GoHealth

filed with the SEC a prospectus for the IPO on Form 424B4, which incorporated and formed part

of the Registration Statement. The Registration Statement was used to sell to the investing public

43.5 million shares of GoHealth Class A common stock at $21 per share, for total gross proceeds

of $913.5 million. Proceeds from the IPO were used primarily for the purpose of paying Company

insiders and Centerbridge and consummating financial obligations which had arisen from the

Acquisition.

        9.     The Registration Statement for the IPO was negligently prepared and, as a result,

contained untrue statements of material fact, omitted material facts necessary to make the

statements contained therein not misleading, and failed to make necessary disclosures required

under the rules and regulations governing its preparation. Specifically, the Registration Statement

failed to disclose that at the time of the IPO: (i) the Medicare insurance industry was undergoing

a period of elevated churn, which had begun in the first half of 2020; (ii) GoHealth suffered from

a higher risk of customer churn as a result of its unique business model and limited carrier base;

(iii) GoHealth suffered from degradations in customer persistency and retention as a result of

elevated industry churn, vulnerabilities that arose from the Company’s concentrated carrier

business model, and GoHealth’s efforts to expand into new geographies, develop new carrier

partnerships and worsening product mix; (iv) GoHealth had entered into materially less favorable

revenue sharing arrangements with its external sales agents; and (v) these adverse financial and

operational trends were internally projected by GoHealth to continue and worsen following the

IPO.



                                               -4-
      Case: 1:20-cv-05593 Document #: 1 Filed: 09/21/20 Page 6 of 24 PageID #:6




       10.     Shortly after the IPO, the price of GoHealth Class A common stock suffered

significant price declines, and by September 15, 2020, GoHealth Class A common stock closed at

just $12.53 per share – over 40% below the $21 per share price investors paid for the stock in the

IPO less than two months previously.

                                 JURISDICTION AND VENUE

       11.     The claims alleged herein arise under §§11 and 15 of the 1933 Act [15 U.S.C. §§77k

and 77o]. This Court has jurisdiction over the subject matter of this action pursuant to §22 of the

1933 Act.

       12.     This Court has personal jurisdiction over each of defendants and venue is proper in

this District. GoHealth is headquartered in this District.

                                            PARTIES

       13.     Plaintiff Helen Hudson purchased GoHealth Class A common stock pursuant

and/or traceable to the Registration Statement, as reflected in the attached Certification

incorporated herein by reference, and has been damaged thereby.

       14.     Defendant GoHealth, Inc. operates a health insurance marketplace. The Company

is headquartered in Chicago, Illinois, and its Class A common stock trades on the NASDAQ under

the ticker symbol “GOCO.”

       15.     Defendant Clinton P. Jones (“Jones”) is a co-founder of GoHealth, its Chief

Executive Officer (“CEO”), and Co-Chair of GoHealth’s Board of Directors (the “Board”).

       16.     Defendant Brandon M. Cruz (“Cruz”) is a co-founder of GoHealth, its Chief

Strategy Officer, a Special Advisor to the Executive Team, and Co-Chair of the Board.

       17.     Defendant Travis J. Matthiesen (“Matthiesen”) is GoHealth’s Chief Financial

Officer.



                                                -5-
      Case: 1:20-cv-05593 Document #: 1 Filed: 09/21/20 Page 7 of 24 PageID #:7




       18.     The defendants identified in ¶¶15-17 above are referred to herein as the “Individual

Defendants.” All of the Individual Defendants signed the Registration Statement for the IPO.

Each of the Individual Defendants also reviewed and helped prepare the Registration Statement

and, as directors and/or executive officers of the Company, participated in the solicitation and sale

of the Company’s Class A common stock to investors in the IPO for their own financial benefit

and the financial benefit of GoHealth.

       19.     Defendant NVX Holdings, Inc. (“NVX Holdings”) is a Chicago-based investment

vehicle created for the benefit of defendants Cruz and Jones to house their ownership of GoHealth

Class A and Class B stock. Defendant Cruz served as President of NVX Holdings and defendant

Jones served as its CEO.

       20.     Defendant Centerbridge Partners, L.P. (“Centerbridge Partners”) is a New York-

based private equity firm.

       21.     Defendants CCP III AIV VII Holdings, L.P., CB Blizzard Co-Invest Holdings,

L.P., and Blizzard Aggregator, LLC are investment vehicles created for the benefit of Centerbridge

Partners to house its ownership of GoHealth Class A and Class B stock.

       22.     Defendant Centerbridge Associates III, L.P. is the general partner of defendants

CCP III AIV VII Holdings, L.P. and CB Blizzard Co-Invest Holdings, L.P.

       23.     Defendant CCP III Cayman GP Ltd. is the general partner of defendant

Centerbridge Associates III, L.P. and the sole manager of defendant Blizzard Aggregator, LLC.

       24.     The defendants identified in ¶¶20-23 above are referred to herein as

“Centerbridge.” Defendant Centerbridge was a controlling shareholder and primary beneficiary

of the IPO, as well as its private equity sponsor, as detailed herein.

       25.     Defendants Goldman Sachs & Co. LLC, BofA Securities, Inc. and Morgan Stanley

& Co. LLC (the “Underwriter Defendants”) served as underwriters and lead underwriter

                                                 -6-
      Case: 1:20-cv-05593 Document #: 1 Filed: 09/21/20 Page 8 of 24 PageID #:8




representatives for the IPO. Together with the underwriting syndicate, they sold 43.5 million

GoHealth shares in the IPO at $21 per share and shared $50.2 million in underwriting discounts

and commissions. The Underwriter Defendants’ failure to conduct adequate due diligence in

connection with the IPO and the preparation of the Registration Statement was a substantial factor

leading to the harm complained of herein.

                              SUBSTANTIVE ALLEGATIONS

GoHealth’s Business

       26.     Based in Chicago, Illinois, GoHealth operates a health insurance marketplace that

matches consumers with health insurance carrier plans. The Company was founded in 2001 by

defendants Cruz and Jones.

       27.     GoHealth maintains a proprietary technology platform designed to gather and

leverage insurance behavioral data in order to better match consumers with health plans that meet

their needs. The Company operates a vertically-integrated customer acquisition platform that

includes omni-channel marketing efforts and trained and licensed health insurance agents. It does

not receive any fees directly from consumers. Rather, the Company is paid a commission by

insurance carriers for successfully enrolling consumers in the carriers’ plans and additional

recurring commissions so long as those consumers retain their health insurance plans.

       28.     GoHealth divides its operations into four operating segments: (i) Medicare –

Internal; (ii) Medicare – External; (iii) Individual and Family Plans (“IFP”) and Other – Internal;

and (iv) IFP and Other – External. “Internal” refers to commission revenues generated by

GoHealth-employed agents, whereas “External” refers to commission revenues generated by an

independent, national network of agents that use the GoHealth platform. The majority of the

Company’s revenues and profits are generated in its Medicare Internal and External segments. For



                                               -7-
      Case: 1:20-cv-05593 Document #: 1 Filed: 09/21/20 Page 9 of 24 PageID #:9




the first quarter of 2020, the Medicare Internal segment accounted for 68% of GoHealth’s total

revenues, and the Medicare External segment accounted for an additional 21% of revenues.

        29.     Medicare Advantage products generate the majority of net revenues in GoHealth’s

Medicare segments, accounting for 75% of net revenues for its Medicare Internal segment and

95% of net revenues for its Medicare External segment during the first quarter of 2020. Somewhat

uniquely among its peers, the Company generates the substantial majority of its revenues from just

two carriers: Humana and Anthem.         Combined, these two carriers accounted for 74% of

GoHealth’s total revenues for the first quarter of 2020, up from 43% of the Company’s total

revenues in the first quarter of 2019. The concentration was even higher in GoHealth’s critical

Medicare segments, in which these two carriers accounted for roughly 85% of segment revenues

for the first quarter of 2020.

        30.     In September 2019, GoHealth was acquired by defendant Centerbridge for $808

million in cash, $306 million in equity, and up to $275 million in contingent consideration to be

paid to the selling shareholders in the event certain earnings thresholds were subsequently achieved

by the Company in late 2019 and 2020.

        31.     Following the Acquisition, GoHealth stated that it had achieved extraordinary

growth, as Centerbridge prepared to take the Company public. From September 13, 2019 through

December 31, 2019, GoHealth purportedly generated $308 million in net revenues, compared to

just $231 million during the period from January 1, 2019 through September 12, 2019. As a result,

GoHealth claimed to have generated 33% more revenues in the three-and-a-half month period

following the Acquisition than in the eight-and-a-half month period preceding the Acquisition.

GoHealth also claimed to have generated 36% more revenues in the short period at the end of 2019

following the Acquisition than in the Company’s entire 2018 fiscal year, when it generated $226

million in net revenues.

                                               -8-
    Case: 1:20-cv-05593 Document #: 1 Filed: 09/21/20 Page 10 of 24 PageID #:10




       32.     GoHealth represented that its business model was highly profitable, offering the

highest LTV/CAC ratio of any of its peers. GoHealth claimed that its LTV/CAC ratio for its

Medicare Internal segment was 3.9x and 2.7x for 2019 and the first quarter of 2020, respectively,

far higher than the 1.7x LTV/CAC ratio the Company stated it had achieved during the first quarter

of 2019 and, by some estimates, roughly double GoHealth’s competitors.

       33.     Although GoHealth generated net losses in 2019, it represented that this was

because the Company was in growth mode and seeking to expand its presence as a dominant force

in the Medicare insurance marketplace. GoHealth reassured investors that its core profitability

was intact and substantially increasing at the time of the IPO. For example, GoHealth claimed that

its adjusted EBITDA had grown by 388% year over year to $170 million during its pro forma 2019

and by 394% year over year to $35 million during the first quarter of 2020.

       34.     On June 19, 2020, GoHealth filed the Registration Statement with the SEC, which,

after two amendments, was declared effective on July 14, 2020. On July 16, 2020, GoHealth filed

the prospectus for the IPO with the SEC, which incorporated and formed part of the Registration

Statement. The Registration Statement was used to sell 43.5 million shares of GoHealth Class A

common stock to the investing public at a price of $21 per share, generating $913.5 million in

gross offering proceeds.

The Materially False and Misleading Registration Statement

       35.     The Registration Statement was negligently prepared and, as a result, contained

untrue statements of material fact, omitted material facts necessary to make the statements

contained therein not misleading, and failed to make necessary disclosures required under the rules

and regulations governing its preparation.

       36.     For example, the Registration Statement emphasized “GoHealth’s track record of

significant growth in net revenues in the Medicare space in the past five years” and stated that

                                               -9-
     Case: 1:20-cv-05593 Document #: 1 Filed: 09/21/20 Page 11 of 24 PageID #:11




GoHealth was expected to “continue to be one of the top choices for unbiased insurance advice to

help navigate one of the most important purchasing decisions individuals make.” The Registration

Statement similarly stated that GoHealth had a “19-year history of consistent revenue growth and

entering new market segments of insurance products,” which was due to the Company’s “strong

customer engagement dynamics.” The Registration Statement specified this purportedly strong

growth rate as follows:

        Specifically, net revenues grew by 104.1% to $141.0 million for the Pro Forma
        First Quarter 2020 compared to $69.1 million for the three months ended March
        31, 2019 and by 138.5% to $539.5 million for the Pro Forma Fiscal Year 2019
        compared to $226.2 million for the year ended December 31, 2018. Adjusted
        EBITDA grew by 394.0% to $35.2 million for the Pro Forma First Quarter 2020
        compared to $7.1 million for the three months ended March 31, 2019 and by
        387.6% to $170.0 million for the Pro Forma Fiscal Year 2019 from $34.9 million
        for the year ended December 31, 2018.1

        37.     The Registration Statement particularly highlighted GoHealth’s exceptional growth

in the Company’s Medicare segments, stating in pertinent part as follows:

        Total revenues generated in the Medicare segments grew to $124.2 million for
        the three months ended March 31, 2020 from $41.2 million for the three months
        ended March 31, 2019, representing a 201.5% increase, and to $432.7 million for
        the Pro Forma Fiscal Year 2019 from $112.2 million for the year ended
        December 31, 2018, representing a 285.7% increase. In the Medicare segments,
        our total Submitted Policies grew to over 132,000 Medicare policies for the three
        months ended March 31, 2020, as compared to over 43,200 Medicare policies the
        three months ended March 31, 2019 and over 427,000 Medicare policies for the
        year ended December 31, 2019, as compared to over 118,000 Medicare policies for
        the year ended December 31, 2018.

        38.     The Registration Statement represented that the reasons for the increased revenues

from GoHealth’s Medicare segments included improved marketing strategies, increased agent

efficiencies, technological upgrades and hiring and onboarding of additional internal and external

agents. It stated in pertinent part:



1
    Emphasis has been added unless otherwise noted.

                                               - 10 -
    Case: 1:20-cv-05593 Document #: 1 Filed: 09/21/20 Page 12 of 24 PageID #:12




       Commission Revenues

              Commission revenues were $112.5 million for the three months ended
       March 31, 2020 compared to $51.2 million for the three months ended March 31,
       2019, an increase of 119.7%, which was primarily attributable to increases in
       commission revenues from (i) the Medicare – Internal segment of $74.4 million
       driven by a 291.6% increase in Medicare commissionable Approved Submissions
       due to the implementation of new marketing strategies to generate a greater
       number of prospects, an improvement in the efficiency of our agents driven by
       improvements in our technology, and the hiring of additional agents and (ii) the
       Medicare – External segment of $8.6 million driven by a 68.9% increase in
       Medicare commissionable Approved Submissions due to our ability to recruit and
       onboard additional external agencies to enroll consumers in Medicare plans using
       our technology and platform.

       39.     The Registration Statement further stated that GoHealth was expected to continue

its rapid-fire growth as it increased market share in an expanding addressable market. The

Registration Statement stated that GoHealth had “capitalize[d]” on and was expected to continue

to capitalize on the following favorable trends: (i) “strong demographic trends, with Medicare

enrollment expected to grow from approximately 61 million individuals in 2019 to approximately

77 million individuals by 2028”; (ii) “the increasing proportion of the Medicare-eligible population

that is choosing commercial insurance solutions, with . . . an increase of approximately 1.5 million

people from 2018 to 2019; and (iii) “an antiquated traditional field agent driven sales process . . .

ripe for disruption by digitally-enabled and technology-driven marketplaces like our platform.”

The Registration Statement further claimed that “these trends will drive a larger market in the

coming years that, when taken together with our other product and plan offerings, will result in an

even larger addressable market.” As a result, GoHealth was purportedly “poised to benefit from

market share gains in what has traditionally been a highly fragmented market.”

       40.     Moreover, the Registration Statement highlighted the Company’s data-rich

proprietary technologies, which purportedly allowed it to increase consumer conversions and

improved consumer engagement. According to the Registration Statement, the “differentiated


                                               - 11 -
     Case: 1:20-cv-05593 Document #: 1 Filed: 09/21/20 Page 13 of 24 PageID #:13




value of [GoHealth’s] data science-driven, fully-integrated platform has facilitated [its] rapid

growth.” The Registration Statement further stated in pertinent part:

        As a result of our Marketplace technology and increasingly robust data and insights,
        our qualified prospect to Submitted Policy conversion rate increased from 20.7%
        for the three months ended March 31, 2019 to 24.3% for the three months ended
        March 31, 2020, and from 20.6% in 2018 to 23.2% in 2019 for the multi-carrier
        sales outlet of the Medicare – Internal segment. An increase in the conversion
        rate of qualified prospects to Submitted Policies generally results in greater
        commissionable Approved Submissions.

        41.     The Registration Statement also provided preliminary financial results for the

Company’s second quarter of 2020, which had closed prior to the IPO. The Registration Statement

stated that GoHealth had continued its exceptional growth during this period due in part to further

improved market efficiencies and consumer engagement, stating in pertinent part:

               Net revenues are expected to be between $118.0 million and $130.0
                million, an increase of 66.4% at the midpoint of this range, as compared
                to $74.5 million for the three months ended June 30, 2019. The estimated
                increase in net revenues compared to the corresponding period in 2019 is
                primarily due to an increase in net revenues in the Medicare – Internal
                segment driven by higher Medicare-Internal commissionable Approved
                Submissions for Medicare Advantage products due to the implementation
                of new marketing strategies to generate a greater number of prospects, an
                improvement in the efficiency of our agents driven by improvements in
                our technology, and the hiring of additional agents.

               Total segment profit is expected to be between $30.0 million and $36.0
                million, an increase of 65.0% at the midpoint of this range, as compared
                to total segment profit of $20.0 million for the three months ended June 30,
                2019. The estimated increase in total segment profit compared to the
                corresponding period in 2019 is primarily due to the increase in Medicare-
                Internal commissionable Approved Submissions for Medicare Advantage
                products for the same reasons mentioned above.

        42.     The Registration Statement characterized the Company’s relationships with

Humana and Anthem as a foundation for GoHealth’s recent success and profitable growth. It

stated in pertinent part:

               We maintain longstanding, deeply integrated relationships with leading
        carriers in the United States, who have some of the industry’s most widely
        recognizable brands. For the year ended December 31, 2019 and the three month
                                               - 12 -
    Case: 1:20-cv-05593 Document #: 1 Filed: 09/21/20 Page 14 of 24 PageID #:14




       period ended March 31, 2020, the primary carriers that we served in the Medicare
       segments were carriers owned by Humana and Anthem, the primary carriers that
       we served in the IFP and Other segments were carriers owned by UnitedHealth
       Group. These high-quality relationships have resulted in strong carrier retention
       rates; since our inception, we have never had a carrier terminate for performance.
       We typically enter into contractual agency relationships with carriers that are non-
       exclusive and terminable on short notice by either party for any reason. Carriers
       often have the ability to terminate or amend our agreements unilaterally on short
       notice, including provisions in our agreements relating to our commission rates.

       43.     The statements in ¶¶36-42 were materially false and misleading when made

because they failed to disclose the following adverse facts that existed prior to and at the time of

the IPO:

               (a)     the Medicare insurance industry had undergone a period of elevated churn

in the first half of 2020 as a result of increased competition, the growth of direct-to-consumer

insurance brokers and the occurrence of a special enrollment period;

               (b)     GoHealth suffered from a higher risk of customer churn as a result of its

unique business model and limited carrier base;

               (c)     GoHealth suffered from degradations in customer persistency and retention

as a result of elevated industry churn, vulnerabilities that arose from the Company’s concentrated

carrier business model, and GoHealth’s efforts to expand into new geographies, develop new

carrier partnerships and worsening product mix;

               (d)     GoHealth had entered into agreements with its external sales agents that

provided for a materially worse revenue sharing percentage as compared to historical arrangements

(i.e., a 90% level in 2020 versus a relatively low level in 2019), which had substantially decreased

the profits that could be generated in the Company’s Medicare External segment; and

               (e)     these adverse financial and operational trends were internally projected by

GoHealth to continue and worsen following the IPO.



                                               - 13 -
     Case: 1:20-cv-05593 Document #: 1 Filed: 09/21/20 Page 15 of 24 PageID #:15




        44.      The undisclosed adverse facts and circumstances detailed above presented known

trends, uncertainties and risks that required disclosure in the Registration Statement. Specifically,

Item 303 of SEC Regulation S-K, 17 C.F.R. §229.303, required the Company to disclose “any

known trends or uncertainties that have had or that [GoHealth] reasonably expects will have a

material favorable or unfavorable impact on net sales or revenues or income from continuing

operations.” Moreover, Item 105 of Regulation S-K, 17 C.F.R. §229.105, required disclosure in

the Registration Statement of “the most significant factors that ma[d]e an investment in [the IPO]

speculative or risky” and an explanation of “how the risk affect[ed] [GoHealth] or the securities

being offered.” The Registration Statement failed to disclose material facts necessary to apprise

Class A common stock purchasers of the true risks inherent in investing in the Company. Indeed,

the purported risk disclosures provided in the Registration Statement, to the extent they were

relevant at all, were themselves materially misleading because they failed to disclose the true facts

impacting GoHealth’s business, operations and financial results and/or characterized materially

adverse facts that had already materialized as contingent possibilities that could impact GoHealth

in the future.

        45.      On July 23, 2020, executives for eHealth Inc. (“eHealth”) – a major GoHealth

competitor – stated during an earnings call that the Medicare brokerage industry had been suffering

from elevated churn during the first half of 2020. Although certain of the issues were specific to

eHealth, others were not and impacted the entire industry, including GoHealth. On the call,

eHealth’s CEO stated that, “in the first half of this year, we saw increased levels of Medicare

Advantage plan churn compared to our historic observations.” He continued in pertinent part:

               On the macro side, consumers are faced with broader plan choice and
        multiple enrollment opportunities throughout the year, which is benefiting the
        broader MA [Medicare Advantage] market and increasing the market share of MA
        plans. At the same time, these dynamics have also led to more shopping and more
        switching by MA members.

                                               - 14 -
    Case: 1:20-cv-05593 Document #: 1 Filed: 09/21/20 Page 16 of 24 PageID #:16




       46.    On August 19, 2020, GoHealth announced its financial results for the second

quarter ended June 30, 2020 – the quarter immediately prior to the IPO. That same day, defendants

Jones and Matthiesen hosted a conference call with analysts and investors to discuss the results.

These defendants were repeatedly asked whether GoHealth was suffering from elevated churn at

the time of the IPO, yet they failed to provide a direct answer. For example, when asked directly

whether churn “was up or down on a like-for-like basis” by an analyst, defendant Matthiesen

demurred and instead pointed investors to the Company’s LTVs and cash flows.

       47.    During the earnings call, defendants Jones and Matthiesen also repeatedly stated

that churn was within the Company’s “expectations.” Furthermore, they pointed to a variety of

factors that were negatively impacting the Company’s churn and were expected to continue to

negatively impact the Company’s churn going forward, including, inter alia: (i) the Company’s

expansion into new geographies, with lower customer persistency; (ii) the Company’s expansion

of business with additional carriers, which presented a learning curve for the Company’s agents

and higher disenrollment rates; and (iii) the Company’s changing product mix, such as its

expansion of its Medicare Special Needs Plans business, which had a higher churn rate than

Medicare Advantage plans. These Company-specific factors were in addition to the undisclosed

industry-wide factors that were negatively impacting GoHealth’s business leading up to the IPO.

Thus, management’s acknowledgement that churn matched internal “expectations” confirmed that

churn was increasing as internally expected prior to and at the time of the IPO, despite the fact

that this elevated churn and the ongoing negative impacts to GoHealth’s business, operations and

prospects had not been accurately and fulsomely disclosed to investors in the Registration

Statement.

       48.    GoHealth’s stock price has declined significantly subsequent to the IPO. By

September 15, 2020, GoHealth Class common A stock closed at just $12.53 per share – over 40%

                                             - 15 -
     Case: 1:20-cv-05593 Document #: 1 Filed: 09/21/20 Page 17 of 24 PageID #:17




below the $21 per share price investors paid for the stock in the IPO less than two months

previously.

                              CLASS ACTION ALLEGATIONS

        49.    Plaintiff brings this action as a class action on behalf of all purchasers of GoHealth

Class A common stock pursuant and/or traceable to the Registration Statement (the “Class”).

Excluded from the Class are defendants and their families; the officers, directors and affiliates of

defendants and members of their immediate families; the legal representatives, heirs, successors

or assigns of any of the foregoing; and any entity in which any defendant has or had a controlling

interest.

        50.    The members of the Class are so numerous that joinder is impracticable. GoHealth

Class A common stock is actively traded on the NASDAQ and millions of shares were sold in the

IPO. While the exact number of Class members is unknown to plaintiff at this time and can only

be ascertained through discovery, plaintiff believes there are hundreds, if not thousands, of

members in the Class. Record owners and other Class members may be identified from records

procured from or maintained by the Company or its transfer agent and may be notified of the

pendency of this action using a form of notice similar to that customarily used in securities class

actions.

        51.    Common questions of law and fact exist as to all Class members and predominate

over any questions solely affecting individual Class members, including:

               (a)     whether defendants violated the 1933 Act, as alleged herein;

               (b)     whether the Registration Statement misrepresented and/or omitted material

information in violation of the 1933 Act; and

               (c)     whether and to what extent Class members have sustained damages, as well

as the proper measure of damages.

                                                - 16 -
     Case: 1:20-cv-05593 Document #: 1 Filed: 09/21/20 Page 18 of 24 PageID #:18




        52.     Plaintiff’s claims are typical of the claims of the Class, as all Class members were

similarly affected by defendants’ conduct.

        53.     Plaintiff will fairly and adequately protect the interests of Class members and has

retained counsel competent and experienced in securities class actions.

        54.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy. Because the damages suffered by individual Class members may

be relatively small, the expense and burden of individual litigation make it exceedingly difficult,

if not impossible and impracticable, for Class members to individually redress the wrongs alleged.

There will be no difficulty in managing this action as a class action.

                                             COUNT I

                               For Violation of §11 of the 1933 Act
                                     Against All Defendants

        55.     Plaintiff repeats, incorporates, and realleges each and every allegation set forth

above as if fully set forth herein.

        56.     This Count is brought under §11 of the 1933 Act [15 U.S.C. §77k], on behalf of the

Class, against all defendants. This Count does not allege, and does not intend to allege, fraud or

fraudulent intent, which is not a required element of §11, and any implication of fraud or fraudulent

intent is hereby expressly disclaimed.

        57.     The Registration Statement for the IPO contained inaccurate and misleading

statements of material fact, omitted facts necessary to render statements therein not misleading,

and omitted to state material facts required to be stated therein.

        58.     GoHealth is the registrant for the IPO. Defendants were responsible for the

contents and dissemination of the Registration Statement. Each of the Individual Defendants

signed or authorized the signing of the Registration Statement on his behalf.             Defendant

Centerbridge was the sponsor for the IPO and signed the Registration Statement through its
                                                - 17 -
     Case: 1:20-cv-05593 Document #: 1 Filed: 09/21/20 Page 19 of 24 PageID #:19




director appointees to the Board. The Underwriter Defendants marketed and underwrote the IPO

and sold the GoHealth stock issued in the IPO to plaintiff and the Class.

        59.     As the issuer of the shares, GoHealth is strictly liable to plaintiff and the Class for

the Registration Statement’s material misstatements and omissions. Signatories of the Registration

Statement, and possibly other defendants, may also be strictly liable to plaintiff and the Class for

such material misstatements and omissions.          None of the defendants made a reasonable

investigation or possessed reasonable grounds to believe that the statements in the Registration

Statement were complete, accurate or non-misleading.

        60.     By reason of the conduct alleged herein, defendants violated §11 of the 1933 Act.

Plaintiff and Class members purchased GoHealth Class A common stock pursuant and/or traceable

to the Registration Statement and have sustained damages as a result. The value of the stock has

declined substantially subsequent and due to defendants’ violations. At the time of their purchases,

plaintiff and other members of the Class were without knowledge of the facts concerning the

wrongful conduct alleged herein.

        61.     Less than one year has elapsed from the time that plaintiff discovered, or reasonably

could have discovered, the facts upon which these claims are based to the time that plaintiff filed

this action. Less than three years has elapsed between the time that the securities upon which this

Count is brought were offered to the public and the time plaintiff filed this action.

                                             COUNT II

                          For Violation of §15 of the 1933 Act
      Against GoHealth, Centerbridge, NVX Holdings and the Individual Defendants

        62.     Plaintiff repeats, incorporates, and realleges each and every allegation set forth

above as if fully set forth herein.

        63.     This Count is brought under §15 of the 1933 Act [15 U.S.C. §77o], against

defendants GoHealth, Centerbridge, NVX Holdings and the Individual Defendants. This Count
                                                - 18 -
    Case: 1:20-cv-05593 Document #: 1 Filed: 09/21/20 Page 20 of 24 PageID #:20




does not allege, and does not intend to allege, fraud or fraudulent intent, which is not a required

element of §15, and any implication of fraud or fraudulent intent is hereby expressly disclaimed.

       64.     As detailed herein, each of defendants committed primary violations of the 1933

Act by engaging in conduct in contravention of §§11 of the 1933 Act.

       65.     The Individual Defendants were each control persons of GoHealth by virtue of their

positions as directors, senior officers and/or significant shareholders of the Company. They each

had direct and/or indirect business and/or personal relationships with other directors, officers

and/or major shareholders of the Company.         The Company also controlled the Individual

Defendants, given the influence and control the Company possessed and exerted over the

Individual Defendants and all of its employees. Centerbridge, the owner of the Company and the

private equity sponsor of the IPO, controlled the Company and its Board appointees.

       66.     Defendants Cruz, Jones and Centerbridge took additional steps to cement their

control over the Company and its affairs. For example, these defendants created a dual class voting

structure and caused the Company to enter into a variety of shareholder agreements to ensure that

public investors would effectively have no say over the management of GoHealth and that the

Company would not be subject to independent oversight.            Following the IPO, defendant

Centerbridge and defendants Cruz and Jones (through their ownership and control over defendant

NVX Holdings) in combination possessed over 68% of the voting power of the Company as a

result of their ownership of Class A and Class B shares. Because Class B shares entitled their

holders to an additional one vote per share, these defendants possessed majority voting control

over the Company out of proportion with their economic stake. In addition, pursuant to a

stockholders agreement, defendant Centerbridge and defendants Cruz and Jones were collectively

entitled to nominate up to eight members of the Board and had signed an agreement amongst each

other requiring them to support each other’s nominations, allowing these defendants to dominate

                                              - 19 -
    Case: 1:20-cv-05593 Document #: 1 Filed: 09/21/20 Page 21 of 24 PageID #:21




the Board and its actions. These defendants also entered into various agreements in connection

with the Acquisition and the IPO that allowed them to funnel millions of dollars from the IPO

proceeds and GoHealth’s revenues into their own pockets and the pockets of their affiliates.

          67.   By reason of the conduct alleged herein, these defendants violated §15 of the 1933

Act, and plaintiff and the Class have suffered harm as a result.

                                     PRAYER FOR RELIEF

          WHEREFORE, plaintiff, individually and on behalf of the proposed Class, respectfully

prays for judgment against defendants as follows:

          A.    Determining that this action is a proper class action, designating plaintiff as Lead

Plaintiff and certifying plaintiff as a class representative under Rule 23 of the Federal Rules of

Civil Procedure and plaintiff’s counsel as Lead Counsel;

          B.    Awarding plaintiff and the Class compensatory damages against all defendants,

jointly and severally, for all damages sustained as a result of defendants’ wrongdoing, in an amount

to be proven at trial, together with pre-judgment interest thereon;

          C.    Awarding plaintiff and the Class their reasonable costs and expenses incurred in

this action, including, but not limited to, attorneys’ fees and costs incurred by consulting and

testifying expert witnesses; and

          D.    Granting such other, further and/or different relief as the Court deems just and

proper.




                                               - 20 -
  Case: 1:20-cv-05593 Document #: 1 Filed: 09/21/20 Page 22 of 24 PageID #:22




                                     JURY DEMAND

     Plaintiff hereby demands a trial by jury.

DATED: September 21, 2020                    ROBBINS GELLER RUDMAN
                                              & DOWD LLP
                                             BRIAN E. COCHRAN (IL Bar # 6329016)


                                                           s/ Brian E. Cochran
                                                          BRIAN E. COCHRAN

                                             200 South Wacker Drive, 31st Floor
                                             Chicago, IL 60606
                                             Telephone: 312/674-4674
                                             312/674-4676 (fax)
                                             bcochran@rgrdlaw.com

                                             ROBBINS GELLER RUDMAN
                                               & DOWD LLP
                                             SAMUEL H. RUDMAN
                                             58 South Service Road, Suite 200
                                             Melville, NY 11747
                                             Telephone: 631/367-7100
                                             631/367-1173 (fax)
                                             srudman@rgrdlaw.com

                                             JOHNSON FISTEL, LLP
                                             MICHAEL I. FISTEL, JR.
                                             40 Powder Springs Street
                                             Marietta, GA 30064
                                             Telephone: 470/632-6000
                                             770/200-3101 (fax)
                                             michaelf@johnsonfistel.com

                                             Attorneys for Plaintiff




                                            - 21 -
DocuSign Envelope ID: B83D7C33-DFC2-4E0C-9010-C4A0AF127923
                 Case: 1:20-cv-05593 Document #: 1 Filed: 09/21/20 Page 23 of 24 PageID #:23




                                   CERTIFICATION OF NAMED PLAINTIFF
                                 PURSUANT TO FEDERAL SECURITIES LAWS

                     HELEN HUDSON (“Plaintiff”) declares:
                     1.      Plaintiff has reviewed a complaint and authorized its filing.
                     2.      Plaintiff did not acquire the security that is the subject of this action at
            the direction of plaintiff’s counsel or in order to participate in this private action or
            any other litigation under the federal securities laws.
                     3.      Plaintiff is willing to serve as a representative party on behalf of the
            class, including providing testimony at deposition and trial, if necessary.
                     4.      Plaintiff has made the following transaction(s) during the Class Period in the
            securities that are the subject of this action:
              Security                   Transaction                 Date            Price Per Share

                                                   See attached Schedule A.

                     5.      Plaintiff has not sought to serve or served as a representative party in a
            class action that was filed under the federal securities laws within the three-year
            period prior to the date of this Certification except as detailed below:
                                                             None.
                     6.      Plaintiff will not accept any payment for serving as a representative
            party on behalf of the class beyond the Plaintiff’s pro rata share of any recovery,
            except such reasonable costs and expenses (including lost wages) directly relating
            to the representation of the class as ordered or approved by the court.
                     I declare under penalty of perjury that the foregoing is true and correct.
                          19
            Executed this ____ day of September, 2020.


                                                                            HELEN HUDSON



                                                                                                 GOHEALTH
DocuSign Envelope ID: B83D7C33-DFC2-4E0C-9010-C4A0AF127923
                 Case: 1:20-cv-05593 Document #: 1 Filed: 09/21/20 Page 24 of 24 PageID #:24


                                                             SCHEDULE A

                                                  SECURITIES TRANSACTIONS

                                      Stock

                                      Date                       Amount of
                                    Acquired                   Shares Acquired   Price

                                   07/15/2020                       200          $24.30

                                      Date                        Amount of
                                      Sold                       Shares Sold     Price

                                   08/24/2020                        35          $14.80
                                   08/24/2020                         1          $14.80
                                   08/24/2020                        64          $14.80
                                   08/27/2020                        98          $13.50
                                   08/27/2020                         1          $13.50

        Prices listed are rounded up to two decimal places.
